—Appeal by the defendant, by permission, from (1) an order of the Supreme Court, Kings County (Owens, J.), entered June 8, 1993, which *662denied his motion to vacate a judgment of conviction of the County Court, Kings County (Barshay, J.), rendered February 14, 1961, convicting him of robbery in the third degree under Indictment No. 3703/60, upon his plea of guilty, and imposing sentence, and (2) an order of the same court, also entered June 8, 1993, which denied his motion for leave to renew.
Ordered that the order denying the motion for leave to renew is reversed, on the law, the motion for leave to renew is granted, and upon renewal, the order denying the motion to vacate the defendant’s judgment of conviction is vacated, the motion to vacate the defendant’s judgment of conviction is granted, the judgment rendered February 14, 1961, is vacated, and Indictment No. 3703/60 is dismissed.
In support of his motion to vacate his judgment of conviction, the defendant alleged a legal basis for the motion supported by sworn allegations of fact which were conceded by the People to be true. Consequently, the Supreme Court should have granted the defendant’s motion (see, CPL 440.30 [3]). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.